IN THE SUPREME COURT OF THE STATE OF DELAWARE

RONALD G. JOHNSON,                       §
                                         §   No. 525, 2015
      Defendant Below-                   §
      Appellant,                         §
                                         §
      v.                                 §   Court Below—Superior Court
                                         §   of the State of Delaware
STATE OF DELAWARE,                       §
                                         §   Cr. ID 1406021868
      Plaintiff Below-                   §
      Appellee.                          §

                          Submitted: April 5, 2016
                           Decided: May 23, 2016

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                  ORDER

      This 23rd day of May 2016, upon consideration of the appellant’s Supreme

Court Rule 26(c) brief, his attorney’s motion to withdraw, and the State’s

response thereto, it appears to the Court that:

      (1)    In May 2015, following a three-day trial, a Superior Court jury

convicted the defendant-appellant, Ronald Johnson, of one count each of Assault

in the Second Degree, Possession of a Deadly Weapon during the Commission

of a Felony, Resisting Arrest, and Offensive Touching. On September 18, 2015,

the Superior Court sentenced Johnson to a total period of eleven years at Level

V imprisonment, to be suspended after serving two years plus ninety days in

prison for decreasing levels of supervision. This is Johnson’s direct appeal.
       (2)    Johnson’s counsel on appeal has filed a brief and a motion to

withdraw under Rule 26(c).         Johnson’s counsel asserts that, based upon a

complete and careful examination of the record, there are no arguably

appealable issues. By letter, Johnson’s attorney informed him of the provisions

of Rule 26(c) and provided Johnson with a copy of the motion to withdraw and

the accompanying brief. Johnson also was informed of his right to supplement

his attorney’s presentation. Johnson did not file any points for this Court’s

consideration. The State has responded to the position taken by Johnson’s

counsel and has moved to affirm the Superior Court’s judgment.

       (3)    This Court’s review of a motion to withdraw and an accompanying

brief under Rule 26(c) is twofold: (i) we must be satisfied that defense counsel

has made a conscientious examination of the record and the law for arguable

claims; and (ii) we must conduct our own review of the record and determine

whether the appeal is so totally devoid of at least arguably appealable issues that

it can be decided without an adversary presentation.1

       (4)    The Court has reviewed the record carefully and has concluded that

Johnson’s appeal is wholly without merit and devoid of any arguably appealable

issue. We also are satisfied that Johnson’s counsel has made a conscientious



1
 Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S.
429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).


                                           2
effort to examine the record and the law and has properly determined that

Johnson could not raise a meritorious claim in this appeal.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                       BY THE COURT:


                                       /s/ Karen L. Valihura
                                              Justice




                                        3